Citation Nr: 0807398	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-32 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cervical spine injury.

2.  Entitlement to a higher initial rating for degenerative 
changes with tendonitis of the right shoulder, currently 
evaluated as 10 percent disabling.

3.  Entitlement to a higher initial rating for patellofemoral 
syndrome of the left knee with slight limitation of flexion, 
currently evaluated as 10 percent disabling. 

4.  Entitlement to a higher initial rating for patellofemoral 
syndrome of the right knee with slight limitation of flexion, 
currently evaluated as 10 percent disabling.  

5.  Entitlement to a higher initial rating for bilateral pes 
planus, currently evaluated as noncompensable.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from January 1985 to January 
1988; from November 1990 to May 1991; and from May 2004 to 
May 2005.  The veteran also had service with the Army 
National Guard of Arkansas.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

In August 2007, the veteran testified at a hearing held 
before the undersigned Acting Veterans Law Judge at the local 
VA office.  During the proceeding, he asserted an informal 
claim of service connection for sleep disorder as secondary 
to physical conditions.  This claim is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the August 2007 Board hearing, the veteran reported 
having cervical spine problems since service.  As the RO 
noted, the service medical records show that he was seen for 
cervical spine problems, and the examiner who performed the 
October 2005 VA general medical examination diagnosed him as 
having cervical spine disability.  The examiner, however, did 
not comment as to whether there was a relationship between 
the veteran's current cervical spine disability and his 
period of service.  The Board finds that another VA 
examination is necessary to determine whether it is at least 
as likely as not that the veteran's has cervical spine 
disability that is related to or had its onset during 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

At the August 2007 hearing, the veteran also testified that 
his right shoulder, left and right knee disabilities, as well 
as his pes planus, had increased in severity since the most 
recent VA examination.  As such, VA is required to afford him 
a contemporaneous VA examination to assess the current 
nature, extent and severity of these conditions.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, 
the Board has no discretion and must remand these claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask him to specify all medical care 
providers who treated him for his neck, 
right shoulder, knees and feet.  The RO 
should then obtain and associate with the 
claims file any records identified by the 
veteran that are not already associated 
with the claims file.  The veteran should 
be specifically asked to complete an 
authorization for release of medical 
records for the treatment he received from 
Brooke Army Medical Center and Dr. David 
Butler.  

2.  After associating with the claims 
folder any pertinent outstanding records, 
the RO should arrange for the veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of cervical spine disability 
found to be present, as well as the 
current nature, extent and severity of his 
right shoulder, right and left knee 
disabilities, and his pes planus.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated studies should be performed and 
all findings should be reported in detail.  

As to his cervical spine disability, the 
examiner should opine as to whether it is 
at least as likely as not that any 
cervical spine disability found to be 
present had its onset in or is related to 
service.  In doing so, the examiner should 
acknowledge the veteran's report of a 
continuity of symptomatology as well as 
the in-service notation of a cervical 
spine problems.  

With respect to his right shoulder, right 
and left knee disabilities and his pes 
planus, the examiner should perform all 
indicated tests, including range of motion 
studies.  As to the first three 
conditions, the examiner should express 
the findings of range of motion studies in 
degrees and in relation to normal range of 
motion, and should fully describe any 
pain, weakened movement, excess 
fatigability, and incoordination present.  
To the extent possible, the examiner 
should express any functional loss in 
terms of additional degrees of limited 
motion of the affected joint.  He or she 
must report all right shoulder, right knee 
and left knee pathology found to be 
present, and as to his knees, must 
specifically state whether the veteran has 
arthritis, instability or subluxation of 
either knee.

As to his pes planus, the examiner must 
state whether there is severe unilateral 
or bilateral evidence of marked deformity 
such as pronation or abduction, or pain on 
manipulation and use accentuated, 
indication of swelling on use, or 
characteristic callosities or if there is 
unilateral or bilateral pronounced marked 
pronation, extreme tenderness of plantar 
surfaces, marked inward displacement and 
severe spam of the tendo achillis upon 
manipulation not improved with orthopedic 
shoes or appliances.

The examiner should set forth a complete 
rationale for all conclusions in a legible 
report.

When the development requested has been completed, the claims 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is notified.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

